DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

4.	Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kadrmas et al. (US 2015/0110556).
Kadrmas et al. disclose a composition for use in a pavement surface such as tack coat, comprising: (a) asphalt in an amount of from 40 to 70 parts by weight; (b) an electrically neutral copolymer (reads on material insoluble in the water) in an amount of from greater than 0 to 10 parts by weight; (c) an emulsifier in an amount of from 0.1 to 4 parts by weight; (d) an acid or a base in an amount of from 0.1 to 4 parts by weight; and (e) water in an amount of from 25 to 60 parts by weight, wherein the composition can include an additive such as thickeners (reads on rheology modifier) (claim 1, [0052], [0058]).
The limitations of claims 2 and 11 can be found in Kadrmas et al. at claim 1, where it discloses the acid or base.
The limitations of claims 3 and 12 can be found in Kadrmas et al. at [0050], where it discloses the pH from 2 to 4.
The limitations of claims 4 and 13 can be found in Kadrmas et al. at [0050], where it discloses the pH from 10.5 to 13.
The limitations of claims 5 and 14 can be found in Kadrmas et al. at [0046], where it discloses the anionic emulsifier.
The limitations of claims 6 and 15 can be found in Kadrmas et al. at [0047], where it discloses the cationic emulsifier.
The limitations of claims 7 and 16 can be found in Kadrmas et al. at [0048], where it discloses the amphoteric emulsifiers (reads on isoelectric).
The limitations of claims 8 and 17 can be found in Kadrmas et al. at claim 17, where it discloses the pen value of greater than 40 dmm.
The limitations of claim 9 can be found in Kadrmas et al. at claim 1, [0052], [0058], where it discloses the composition for use in tack coat, comprising: asphalt; (b) an electrically neutral copolymer (reads on material insoluble in the water); (c) an emulsifier; (d) an acid or a base; and (e) water, wherein the composition can include an additive such as thickeners (reads on rheology modifier).  Amphoteric emulsifiers can be used and can inherently have a pH of 4.5-8 ([0048]).
The limitations of claim 10 can be found in Kadrmas et al. at claim 1, where it discloses the electrically neutral copolymer.

5.	Claims 1-7 and 9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winship et al. (US 2017/0107376).
Winship et al. disclose an asphalt emulsion for tack coat comprising asphalt, water, emulsifying agent, rheology modifier and a polymer/copolymer (reads on material insoluble in the water) ([0088]-[0090]).
 The limitations of claims 2 and 11 can be found in Winship et al. at [0091], where it discloses the acid or base.
The limitations of claims 3 and 12 can be found in Winship et al. at [0091], where it discloses the pH from 1.0 to 7.0.
The limitations of claims 4 and 13 can be found in Winship et al. at [0091], where it discloses the pH from 7.0 to 12.0.
The limitations of claims 5 and 14 can be found in Winship et al. at [0091], where it discloses the anionic emulsifier.
The limitations of claims 6 and 15 can be found in Winship et al. at [0091], where it discloses the cationic emulsifier.
The limitations of claims 7 and 16 can be found in Winship et al. at [0092], where it discloses the amphoteric emulsifiers (reads on isoelectric).
The limitations of claim 9 can be found in Winship et al. at [0088]-[0089], where it discloses the asphalt emulsion for tack coat comprising asphalt, water, emulsifying agent, rheology modifier and a polymer/copolymer (reads on material insoluble in the water).  Amphoteric emulsifiers can be used and can inherently have a pH of 4.5-8 ([0092]).
The limitations of claim 10 can be found in Winship et al. at [0090], where it discloses the polymer/copolymer.

6.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wei et al. (CN 109370513).
Wei et al. disclose a composition comprising asphalt, softener (aromatic oil), emulsifier, stabilizer (methyl cellulose) and water, wherein the composition can be used to bond between the pavement structure (reads on tack coat) (pages 1 and 2).
 The limitations of claim 2 can be found in Wei et al. at page 3, where it discloses the hydrochloric acid.
The limitations of claim 3 can be found in Wei et al. at page 3, where it discloses the pH from 2.0 to 2.5.

7.	Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (CN 105924988).
Wu et al. disclose a composition comprising matrix asphalt, hard asphalt, polymer modifier, emulsifier, thickener, acid-base regulator and water, wherein the composition can be used to bond between the pavement layers and the asphalt layer (reads on tack coat) (pages 1 and 2).
 The limitations of claim 2 can be found in Wu et al. at Preparation Example 2, where it discloses the hydrochloric acid.
The limitations of claim 3 can be found in Wu et al. at Preparation Example 2, where it discloses the pH from 2.0 to 2.5.
The limitations of claim 4 can be found in Wu et al. at Preparation Example 3, where it discloses the pH from 10.5 to 11.
The limitations of claim 5 can be found in Wu et al. at page 2, where it discloses the anionic emulsifier.
The limitations of claim 6 can be found in Wu et al. at page 2, where it discloses the cationic emulsifier.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762